DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-11, 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 9 and 10 recite, inter alia, a backlight module and an optical component with a fool-proof structure matched and fixed with a back plate with a positioning structure, and “the first boss and the first recess are parallelly disposed; wherein the positioning structure comprises a second boss and a second recess; the second boss and the second recess are parallelly disposed: wherein the first recess is matched and fixed with the second boss; the first boss is matched and fixed with the second recess, the first boss and the first recess are mutual dislocated from each other along a width direction of each of the support plates, the second boss and the second recess are mutual dislocated from each other along a width direction of each of the support plates, wherein, when in a stacked position with other optical components, the fool-proof structure on the optical component is in a different position from fool-proof structures on the other optical components.”

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Huang (US 2013/0208504 A1) discloses an optical module matched and fixed with a back plate through a protrusion. Fu (CN 207067609 U) discloses a fixing structure with a boss and a recess that are parallely disposed. However, Huang and Fu, taken in combination or separately, does not disclose that the boss and recess are mutually dislocated from along each other along a width direction of the support plate.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875